PER CURIAM
L La. Code of Civil Proc. Article 1974 provides:
The delay for applying for a new trial shall be seven days, exclusive of legal holidays. The delay for applying for a new trial commences to run on the day after the clerk has mailed, or the sheriff has served, the notice of judgment as required by Article 1913.
(Emphasis added.)
This statute specifically addresses the procedure for applying for a new trial. Plaintiffs timely filed a motion for new trial based on the date notice of judgment was served by the sheriff. This request for a new trial was timely, as was the subsequent devolutive appeal.
Appeals are favored under the law. Shell Pipeline Corp. v. Kennedy, 2000-3207 (La. 10/16/01), 799 So.2d 475, 478. Plaintiffs’ appeal is reinstated and the matter is remanded to the court of appeal for consideration on the merits.
CLARK, J., dissents and would deny the writ application.
CRICHTON, J., would deny.